DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Objections
Claims 17-18 are objected to because of the following informalities:  
Claims 17-18 each recite the limitation “providing objective criteria defining various health states of a selected animal specie and recording such criteria in a database of said computer processor” in lines 12-13, which it appears should instead recite “providing objective criteria defining various health states of a selected animal species and recording such criteria in a database of said computer processor”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "said posts" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is noted the “pair of horizontally spaced posts” are previously recited in claim 9, but claim 10 depends only from independent claim 8.
Claim 17 is indefinite because it is directed to a system/apparatus but also recites the method step limitations “providing objective criteria defining various health states of a selected animal specie and recording such criteria in a database of said computer processor; automatically correlating, by said computer processor, a calculated BSA with a corresponding health status of an animal whose BSA has been calculated; and automatically generating, by said computer processor, a second output that describes the corresponding health status”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle, II (US Patent No. 7,128,024 B2) (cited by Applicant).

	Regarding claim 1, Doyle, II discloses a system for determining the body surface area (BSA) of an animal, comprising: 
a measurement frame (36); 
a plurality of measurement sensors (60, 62) mounted to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the BSA of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
an output associated with the BSA, said output including a user interface that displays information including the measurement data and a calculated BSA (see col. 13, lines 47-58); and 
wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see Figure 3A and col. 10, lines 48-55).
Regarding claim 5, Doyle, II discloses said corresponding planes are vertically oriented and a measured length of an animal is horizontally oriented (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 6, Doyle, II discloses said corresponding planes are oriented substantially perpendicular to a measured length of an animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).
Regarding claim 7, Doyle, II discloses said at least one algorithm includes mathematical calculations using said measurement data (see col. 13, lines 19-58).
Regarding claim 8, Doyle, II discloses a method of determining the body surface area (BSA) of an animal, comprising: 
providing a measurement frame (36); 

providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the BSA of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
taking and recording a plurality of measurements of the animal as the animal passes the measurement frame, said measurements being taken along a selected plane (see Figure 3A, 4B, and 5 and col. 10, lines 48-55); 
processing the measurements by the computer processor (see col. 13, lines 19-58); 
generating an output indicating the BSA of the animal, said output including a user interface that displays information including measurements taken and a calculated BSA (see col. 13, lines 47-58); and 
wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see Figure 3A and col. 10, lines 48-55).
Regarding claim 12, Doyle, II discloses said corresponding planes are vertically oriented and a measured length of an animal is horizontally oriented (see Figure 3A, 4B, and 5 and col. 10, lines 48-55).

Regarding claim 14, Doyle, II discloses said at least one algorithm includes mathematical calculations using said measurement data (see col. 13, lines 19-58).
Regarding claim 15, Doyle, II discloses a system for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising:
a measurement frame (36); 
a plurality of measurement sensors (60, 62) mounted to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the BSA of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
an output associated with the estimated BSA, said output including a user interface that displays information including the measurements taken and a calculated BSA, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the calculated BSA of the animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55 and col. 13, lines 47-58); 

wherein said computer processor automatically assigns a health status to the animal considering the predetermined animal health criteria and an associated calculated BSA (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Regarding claim 16, Doyle, II discloses a method for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
providing a measurement frame (36); 
mounting a plurality of sensors (60, 62) to said measurement frame and disposed in pairs of sensors for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the BSA of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
generating an output associated with the estimated BSA, said output including a user interface that displays information including the measurements and a calculated BSA, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the calculated BSA of the animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55 and col. 13, lines 47-58); 

automatically assigning, by said computer processor, a health status to the animal considering the predetermined animal health criteria and an associated calculated BSA (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Regarding claim 17, Doyle, II discloses a system for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
a plurality of measurement sensors (60, 62) for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the BSA of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
a first output associated with the BSA, said first output including a user interface that displays information including the measurements and a calculated BSA, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55 and col. 13, lines 47-58); 
providing objective criteria defining various health states of a selected animal specie and recording such criteria in a database of said computer processor (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); 

automatically generating, by said computer processor, a second output that describes the corresponding health status (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).
Regarding claim 18, Doyle, II discloses a method for determining a health status of an animal based on a measured body surface area (BSA) of the animal, comprising: 
providing a plurality of measurement sensors (60, 62) for measuring corresponding distances between opposite sides of an animal to be measured (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 
providing a computer processor (80) for receiving and storing measurement data taken by the measurement sensors, said computer processor including at least one algorithm for estimating the BSA of an animal considering a plurality of measurements taken by the measurement sensors (see col. 13, lines 19-58); 
generating a first output associated with the BSA, said first output including a user interface that displays information including the measurements and a calculated BSA, wherein said measurement data includes a plurality of measurements taken along corresponding planes that are converted to the BSA of the animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55 and col. 13, lines 47-58); 

automatically correlating, by said computer processor, a calculated BSA with a corresponding health status of an animal whose BSA has been calculated (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24); and 
automatically generating, by said computer processor, a second output that describes the corresponding health status (see col. 13, line 19-col. 14, line 26 and col. 14, line 64-col. 15, line 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II, further in view of O’Connell (US Patent No. 10,412,935 B2).

Regarding claims 2-3 and 9-10, it is noted Doyle, II does not specifically teach said measurement frame includes a pair of horizontally spaced posts and said plurality of measurement sensors are mounted to said posts and vertically spaced from one another, wherein said plurality of measurement sensors are mounted in opposing pairs to said posts, each sensor of a corresponding pair being configured to measure a distance to account for sideways or transverse movement of the animal as it passes through said measurement frame. However, O’Connell teaches said measurement frame includes a pair of horizontally spaced posts (22, 24) and said plurality of measurement sensors (30) are mounted to said posts and vertically spaced from one another, wherein said plurality of measurement sensors are mounted in opposing pairs 
Regarding claims 4 and 11, it is noted Doyle, II does not specifically teach said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device. However, O’Connell teaches said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device (see col. 5, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Doyle, II to include said plurality of measurement sensors includes at least one of a pulse coherent radar (PCR) sensor device or an infrared (IR) sensor device, as disclosed in O’Connell, because one skilled .

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, II, further in view of Kriesel et al. (US Patent No. 7,399,220 B2) (cited by Applicant).

Regarding claim 19, Doyle, II discloses a non-transitory computer-readable medium containing computer executable instructions, wherein, when executed by a computer processor (80), the instructions cause the computer processor to execute a method for determining the body surface area (BSA) of an animal, the computer-readable instructions comprising: 
instructions to receive and store data corresponding to measurement data obtained from a plurality of measurement sensors (60, 62) that measure distances between opposite sides of an animal, the measurements being at locations on the animal that are longitudinally spaced along a length of the animal, and wherein said measurements are taken along corresponding planes where the sensors are located (see Figures 2A-3B and col. 7, lines 40-52, col. 10, lines 34-55, col. 12, line 61-col. 13, line 5); 

instructions to generate an output from the executed algorithm including a user interface that provides an estimate of a BSA of at least one animal that has been measured (see Figure 3A, 4B, and 5 and col. 10, lines 48-55 and col. 13, lines 47-58).
It is noted Doyle, II does not specifically teach instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements. However, Kriesel et al. teaches instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements (see Figures 2-28, 4-32, and 4-35, Table 3-4, and col. 34, lines 4-62 and col. 87, line 36-col. 88, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-readable instructions of Doyle, II to include instructions to obtain a plurality of circumferential measurements around the animal, wherein said circumferential measurements are taken along corresponding planes where the sensors are located, wherein input variables to the algorithm at least include the plurality of circumferential measurements, as disclosed in 
Regarding claim 20, Doyle, II teaches said corresponding planes are oriented substantially perpendicular to a horizontal axis defined by a direction of travel of the animal being measured (see Figure 3A, 4B, and 5 and col. 10, lines 48-55). Kriesel et al. also teaches said corresponding planes are oriented substantially perpendicular to a horizontal axis defined by a direction of travel of the animal being measured (see Figures 2-28, 4-32, and 4-35).
Regarding claim 21, Doyle, II teaches said corresponding planes are oriented substantially orthogonal to a direction of travel of the animal as the animal passes through a measurement area where the measurement sensors take measurements (see Figure 3A, 4B, and 5 and col. 10, lines 48-55). Kriesel et al. also teaches said corresponding planes are oriented substantially orthogonal to a direction of travel of the animal as the animal passes through a measurement area where the measurement sensors take measurements (see Figures 2-28, 4-32, and 4-35).
Regarding claim 22, Doyle, II teaches instructions to generate an output, including a user interface, that considers the estimated BSA to subsequently determine and display on said user interface, a health status of the animal (see Figure 3A, 4B, and 5 and col. 10, lines 48-55, col. 13, line 19-col. 14, line 26, and col. 14, line 64-col. 15, line 24).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.